COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                              §
 ANDRE K. KARAM d/b/a ANDRE
 KARAM COMPANY,                                                 No. 08-12-00114-CV
                                              §
          Appellant/Cross-Appellee,                               Appeal from the
                                              §
 v.                                                       327th Judicial District Court
                                              §
 SEOK LEE BROWN,                                            of El Paso County, Texas
                                              §
          Appellee/Cross-Appellant.                              (TC# 2010-4186)
                                              §

                                      JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the
judgment with respect to the award of appellate attorney’s fees, the amount of damages, and in
denying the request to amend the pleadings. We therefore reverse that part of the judgment and
remand to the trial court for further proceedings and entry of judgment in accordance with this
Court’s opinion.
       The remainder of the judgment is affirmed. We further order that Appellee/Cross-
Appellant recover from Appellant/Cross-Appellee all costs, both in this Court and the court
below, for which let execution issue. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 24TH DAY OF JULY, 2013.


                                           YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, J., and Larsen, Senior Judge
Larsen, Senior Judge (Sitting by Assignment)